PER CURIAM.
The United States appeals the district court’s order granting defendant Dixie Mobley’s motion to suppress evidence seized from Mobley’s house following the failure of police to knock and announce in violation of the Fourth Amendment and 18 U.S.C. § 3109. For the following reasons, we affirm the district court.
I.
On May 25, 1999, immediately following a controlled delivery of a package addressed to Mobley that contained methamphetamine, nine law enforcement officers from the Tennessee Bureau of Investigation and the local police department executed a federal search warrant of Mobley’s mobile home in Humboldt, Tennessee. All of the officers wore shirts or jackets labeled “Police” or “T.B.I.”, and all wore badges around their necks. The officers pulled into Mobley’s driveway, drew their weapons, and ran towards the door of the home yelling “police — search warrant.” The main door of the mobile home was open, but the glass storm door was closed. Two officers testified that as they approached the door, they could see Mobley sitting on a couch, that she saw them approaching and made eye contact with them, that she looked surprised, and that the package that had been delivered was on the couch unopened. It is undisputed that the officers did not knock or wait for admittance before entering and searching the mobile home. Mobley was subsequently charged with possessing with intent to distribute more than five hundred grams of a mixture or substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and using or carrying a firearm in relation to, or possessing a firearm in furtherance of, a drug trafficking crime, in violation of 18 U.S.C. § 924(C)(1). The district court granted Mobley’s motion to suppress, determining that the government had “presented no facts which indicate that the officers saw or heard anything that would justify them in being virtually certain that defendant knew that they were there to execute a warrant.”
II.
On a motion to suppress, we review the legal conclusions of the district court de *326novo, and the findings of fact for clear error. See United States v. Bates, 84 F.3d 790, 794 (6th Cir.1996). We must “review the evidence in the light most likely to support the district court’s decision.” United States v. Roark, 36 F.3d 14, 16 (6th Cir.1994) (quoting United States v. Williams, 962 F.2d 1218 (6th Cir.1992)).
Law enforcement officers must knock and announce their presence and authority before entering a residence to execute a warrant. See Miller v. United States, 357 U.S. 301, 313, 78 S.Ct. 1190, 2 L.Ed.2d 1332 (1958); United States v. Nabors, 901 F.2d 1351, 1354 (6th Cir.1990). One element of the knock and announce rule is that police must wait a “reasonable” period of time before entering a residence to give the residents an opportunity to allow the police into the home. See United States. v. Dice, 200 F.3d 978, 983 (6th Cir.2000). This Court has previously emphasized the “crucial role played by the waiting element in particular.” Dice, 200 F.3d at 984 (citing United States v. Finch, 998 F.2d 349, 354 (6th Cir.1993)).
This common law knock and announce principle is codified in § 3109. See Miller, 357 U.S. at 313, 78 S.Ct. 1190. In relevant part, § 3109 allows an officer to break a door or window to execute a search warrant “if, after notice of his authority and purpose, he is refused admittance.” The common law knock and announce principles inform Fourth Amendment analysis, see United States v. Ramirez, 523 U.S. 65, 66, 118 S.Ct. 992, 140 L.Ed.2d 191 (1998), and are an element of the reasonableness inquiry under the Fourth Amendment. See Wilson v. Arkansas, 514 U.S. 927, 929, 115 S.Ct. 1914, 131 L.Ed.2d 976 (1995). We analyze the facts and circumstances on a case-by-case basis to determine whether officers have complied with the knock and announce rule, see Richards v. Wilson, 520 U.S. 385, 394, 117 S.Ct. 1416, 137 L.Ed.2d 615 (1997), and closely scrutinize officers making a forced entry without first adequately announcing their presence and purpose. See Nabors, 901 F.2d at 1355.
It is undisputed that the law enforcement officers in this case entered Mobley’s home without waiting for admittance. The United States concedes that this case involves neither threats to officer safety nor the destruction of evidence. See, e.g., Nabors, 901 F.2d at 1354 (finding officers’ failure to wait a reasonable period of time justified by threats to officers’ safety, threats to the safety of third parties, and the need to preserve evidence). Absent these factors, the officers’ immediate entrance into Mobley's home without waiting a reasonable period of time violated the knock and announce rule and the basic rule of the Fourth Amendment.
The dissent suggests that the officers’ admitted failure to wait any period of time before entering Mobley’s home contravened none of the underlying purposes of the knock and announce rule. Such an interpretation, however, is inconsistent with the law of this Circuit. See Dice, 200 F.3d at 984 (“[Kjnocking without properly waiting for admittance contravenes each of these three interests [underlying § 3109] as much as if the knock had never taken place at all.”). Moreover, the dissent also fails to acknowledge that, while it is true that we have declined in these cases to focus on “what magic words are spoken by the police” in announcing their authority and presence, see Spikes, 158 F.3d at 925, we have consistently recognized the importance of an officer’s separate duty to wait a reasonable period of time before entry into an occupant’s home. See Dice, 200 F.3d at 983 (“An integral part of the knock and announce rule is the requirement that officers wait a ‘reasonable’ period of time *327after a knock before physically forcing their way into a residence.”); Finch, 998 F.2d at 354 (noting that “the identification of themselves as police and giving the occupants a reasonable time to respond are far more constitutionally significant” than the requirement that officers announce their purpose); Nabors, 901 F.2d at 1354-55 (“Cases in which officers make a forced entry seconds after announcing their authority and purpose will be carefully scrutinized in the future to determine whether there is compliance with § 3109.”).
The evidence seized from Mobley’s home was correctly suppressed. Affirmed.
RALPH B. GUY, Jr., Circuit Judge, dissenting.